
	
		II
		111th CONGRESS
		2d Session
		S. 3327
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2010
			Mr. Lieberman (for
			 himself and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To add joining a foreign terrorist organization or
		  engaging in or supporting hostilities against the United States or its allies
		  to the list of acts for which United States nationals would lose their
		  nationality.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorist Expatriation
			 Act.
		2.Loss of
			 nationalitySection 349 of the
			 Immigration and Nationality Act (8 U.S.C. 1481) is amended—
			(1)in subsection
			 (a)—
				(A)in each of
			 paragraphs (1) through (6), by striking or at the end;
				(B)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
				(C)by adding at the
			 end the following:
					
						(8)(A)providing material
				support or resources to a foreign terrorist organization;
							(B)engaging in, or purposefully and
				materially supporting, hostilities against the United States; or
							(C)engaging in, or purposefully and
				materially supporting, hostilities against any country or armed force that
				is—
								(i)directly engaged along with the
				United States in hostilities engaged in by the United States; or
								(ii)providing direct operational
				support to the United States in hostilities engaged in by the United
				States.
								;
				and
				(2)by adding at the
			 end the following:
				
					(c)For purposes of
				this section—
						(1)the term
				foreign terrorist organization means an organization so designated
				by the Secretary pursuant to section 219(a);
						(2)the term
				hostilities means any conflict subject to the laws of war;
				and
						(3)the term
				material support or resources has the meaning given the term in
				section 2339A of title 18, United States
				Code.
						.
			
